DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Jones et al.  (US 2009/0041674), hereinafter “Jones”.
Regarding claim 1, Jones discloses an object comprising:
a matter having at least one of an OH group and an OD group (paragraph [0099], ice and water),
wherein the object exists in a structure in which light having a wavelength that resonates with stretching vibration of the at least one group resonates (the claim is directed towards “an object”; the recitation of where the object exists does not further limit the object itself, and therefore does not limit the claim).
Regarding claim 2, Jones discloses wherein the matter is a fluid (paragraph [0099]).
Regarding claim 3, Jones discloses wherein the matter is water (paragraph [0099]).
Regarding claim 4, Jones discloses wherein the matter is ice (paragraph [0099]).
Regarding claim 5, Jones discloses wherein the matter is a mixture of water and ice (paragraph [0099]).
Regarding claim 7, Jones discloses wherein the matter is a solvent (paragraph [0099]), the object further comprising a solute (paragraph [0099]).
Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denso Corp (JP 2014234461 A), references to English machine translation, hereinafter “Denso”.
Regarding claim 1, Denso discloses an object comprising:
a matter having at least one of an OH group and an OD group (paragraph [0020], methanol, ethanol, water, paragraph [0027] water),
wherein the object exists in a structure in which light having a wavelength that resonates with stretching vibration of the at least one group resonates (the claim is directed towards “an object”; the recitation of where the object exists does not further limit the object itself, and therefore does not limit the claim).
Regarding claim 2, Denso discloses wherein the matter is a fluid (paragraphs [0020], [0027]).
Regarding claim 3, Denso discloses wherein the matter is water (paragraph [0027]).
Regarding claim 7, Denso discloses wherein the matter is a solvent (paragraph [0020]), the object further comprising a solute (paragraph [0020]).
Claims 1-2, 8, 9, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirata et al. (JP S 60-82132 A), references to English machine translation, hereinafter “Hirata”.
Regarding claim 1, Hirata discloses an object comprising:
a matter having at least one of an OH group and an OD group (page 2, lines 1-10 describe methanol having an OH group or deuterium),
wherein the object exists in a structure in which light having a wavelength that resonates with stretching vibration of the at least one group resonates (the claim is directed towards “an object”; the recitation of where the object exists does not further limit the object itself, and therefore does not limit the claim).
Regarding claim 2, Hirata discloses wherein the matter is a fluid (“liquid or gaseous”, page 2, lines 12-14 after paragraph beginning 48).
Regarding claim 8, Hirata discloses a device (abstract, Figs. 1, 3) comprising:
a structure in which light having a wavelength that resonates with stretching vibration of at least one of an OH group and an OD group resonates (page 1, paragraph [0001] “above photochemical reaction, the electrons of the molecule are raised to an excited state by laser light”; page 2, lines 1-10 describe methanol having an OH group or deuterium); and
an inlet for introducing an object into the structure (refs 2, M; page 2, discussion of Fig. 1).
Regarding claim 9, Hirata discloses further comprising: an outlet for discharging at least one of the object placed in the structure and a product generated by a reaction of at least a part of the object (ref 3, page 2, discussion of Fig 1).
Regarding claim 13, Hirata discloses a processing method comprising:
placing a solvent containing a solute inside a structure in which light having a wavelength that resonates with stretching vibration of a group included in the solvent resonates (page 1, paragraph [0001] “above photochemical reaction, the electrons of the molecule are raised to an excited state by laser light”; page 2, lines 1-10 describe methanol having an OH group or deuterium); and
reacting the solute (page 2, lines 1-10).
Regarding claim 15, Hirata discloses wherein the group is at least one of an OH group and an OD group (page 2, lines 1-10 describe methanol having an OH group or deuterium).
Claims 8-9 and 13 are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Proudkii et al. (US 2012/0091033), hereinafter “Proudkii”.
Regarding claim 8, Proudkii discloses a device (abstract, Fig. 1) comprising:
a structure in which light having a wavelength that resonates with stretching vibration (paragraphs [0026]-[0028], 0036], [0039])of at least one of an OH group and an OD group resonates (Fig 2, paragraph [0031], [0040]); and
an inlet for introducing an object into the structure (ref 3).
Regarding claim 9, Hirata discloses further comprising: an outlet for discharging at least one of the object placed in the structure and a product generated by a reaction of at least a part of the object (ref 24).
Regarding claim 13, Proudkii discloses a processing method (Fig. 2) comprising:
placing a solvent containing a solute inside a structure (Fig. 1, ref 5, paragraph [0040]) in which light having a wavelength that resonates with stretching vibration of a group included in the solvent resonates (paragraphs [0036], [0039], [0040]); and
reacting the solute (paragraphs [0036], [0039]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jones as applied to claim 1 above.
Regarding claim 6, Jones is silent regarding wherein the matter is in a vibrational ultra strong coupling state.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the matter is in a vibrational ultra strong coupling state as it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case one would chose the selected coupling state in order to have an increased reaction rate constant.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata as applied to claim 8 above, and further in view of Bourke (US 2009/0294692), hereinafter “Bourke”.
Regarding claim 10, Hirata is silent regarding wherein the structure is a Fabry-Pérot cavity or a plasmon-polariton structure.
However, Bourke teaches a structure (Figs 27-38) including wherein the structure is a Fabry-Pérot cavity or a plasmon-polariton structure (paragraphs [0123]-[0125]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Hirata with the teaching of Bourke by including wherein the structure is a Fabry-Pérot cavity or a plasmon-polariton structure in order to have light of a specific wavelength re-emitted by a surface plasmon wave.
Regarding claim 11, Hirata is silent regarding wherein the object is water, ice, or a mixture of water and ice.
However, Bourke teaches a structure (Figs 27-38) including wherein the object is water, ice, or a mixture of water and ice (paragraph [0007]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Hirata with the teaching of Bourke by including wherein the object is water, ice, or a mixture of water and ice in order to sterilize the water.
Regarding claim 12, Hirata is silent regarding wherein the device brings the water, ice, or mixture of water and ice into a vibrational ultra strong coupling state.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the device brings the water, ice, or mixture of water and ice into a vibrational ultra strong coupling state as it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case one would chose the selected coupling state in order to have an increased reaction rate constant.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hirata as applied to claim 13 above.
Regarding claim 14, Hirata is silent regarding wherein the solvent is brought into a vibrational ultra strong coupling state when the solute is reacted.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the solvent is brought into a vibrational ultra strong coupling state when the solute is reacted as it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case one would chose the selected coupling state in order to have an increased reaction rate constant.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hirata as applied to claims 13 and 15 above, and further in view of Bourke (US 2009/0294692), hereinafter “Bourke”.
Regarding claim 16, Hirata is silent regarding wherein the solute includes water, ice, or a mixture of water and ice.
However, Bourke teaches a structure (Figs 27-38) including wherein the solute includes water, ice, or a mixture of water and ice (paragraph [0007]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Hirata with the teaching of Bourke by including wherein the solute includes water, ice, or a mixture of water and ice in order to sterilize the water.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pai (US 2004/0234424) anticipates at least claim 13. 
Hutchison (US 2014/0102876) teaches strong coupling of matter and Rabi-Splitting energy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282. The examiner can normally be reached Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877